—Application by the Grievance Committee for the Second and Eleventh Judicial Districts to punish the respondent, Aaron Kramer, for contempt of this court’s order dated March 12, 1973 which disbarred him from the practice of law in the State of New York.
(1) The matter is referred to Daniel Schannell, Esq., 181-45 Midland Parkway, Jamaica, New York, 11432, as Special Referee, to hear and report together with his findings on the facts and issues of the alleged contempt.
(2) The matter is also referred to the District Attorney of New York County for investigation and appropriate action in regard to any possible criminal action which may be indicated. Mollen, P. J., Lazer, Mangano, Gibbons and Kunzeman, JJ., concur.